PER CURIAM:
Appellant CoStar Realty Information, Inc. appeals the judgment of the district court following a bench trial that Klein & Heuchan, Inc. was not vicariously liable or liable for contributory copyright infringement based on an employee’s copyright infringement.
After reviewing the record, reading the parties’ briefs, and having the benefit of oral argument, we affirm the final judgment of the district court based on its findings of fact and conclusions of law incorporated in its final judgment filed on April 20, 2010.
AFFIRMED.